Exhibit 10.7(C)

 

MEMORANDUM OF UNDERSTANDING

 

THIS MEMORANDUM OF UNDERSTANDING (“Agreement”), is made on December 21, 2004,
and effective as of December 1, 2004, by and among the City of Evansville,
Indiana acting by and through the Redevelopment Commission of the City of
Evansville, Indiana, organized and operating under IC 36-7-14 (“Commission”),
Aztar Indiana Gaming Company, LLC, a limited liability company, organized and
existing under the laws of the State of Indiana (“Aztar Indiana”), and Aztar
Corporation, a corporation organized and existing under the laws of the State of
Delaware (“Guarantor”).

 

RECITALS

 

A. The Commission, Aztar Indiana and Guarantor are the parties in interest to
that certain Evansville Riverboat Landing Lease dated May 2, 1995 (the “Original
Lease”), as amended by an Amendment to Lease Agreement effective December 1,
2001 (the “First Amendment”), and as further amended by that certain Second
Amendment to Lease Agreement dated August 27, 2003 (the “Second Amendment,” and
collectively with the Original Lease and the First Amendment, the “Lease”).

 

B. Section 2.04 of the Original Lease provides that options in favor of the
Tenant to extend the terms of the Lease shall be deemed to be automatically
exercised unless Tenant shall give City notice of the relinquishment of such
option and all succeeding options at least one (1) year prior to the expiration
of the Original Term or prior Extended Term, as the case may be.

 

NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, the Commission, Aztar Indiana and the Guarantor agree to amend the
Lease as follows. Capitalized terms not otherwise defined herein shall have the
meaning ascribed thereto in the Lease.

 

1. Exercise of Option to Extend. Section 2.04 of the Original Lease is hereby
amended in its entirety to read as follows:

 

“Section 2.04. Exercise of Option to Extend. The options to extend the term of
this Lease shall be deemed to be automatically exercised unless Tenant shall
give City notice of the relinquishment of such option and all succeeding options
in the manner hereinafter specified for notices at least two hundred seventy
(270) days prior to the expiration of the Original Term or prior Extended Term,
as the case may be. The failure of Tenant to give such notice within the time
limited shall cause such option to be automatically exercised and this Lease
shall continue in full force and effect for the succeeding Extended Term. The
giving of notice of the relinquishment of an option to extend the term at least
two hundred seventy (270) days prior to the expiration of the preceding term
shall cause such Extended Term and any succeeding Extended Terms to lapse and
become null and void and

 

--------------------------------------------------------------------------------


 

of no further force or effect, and this Lease and all rights of Tenant hereunder
shall expire and terminate as of the end of the Original Term or Extended Term,
as the case may be.”

 

2. Confirmation. The Lease, to the extent not inconsistent with the terms
hereof, is hereby confirmed.

 

IN WITNESS WHEREOF, the parties have caused their duly authorized
representatives to execute this Second Amendment as of the day and year first
above written.

 

AZTAR INDIANA GAMING

AZTAR CORPORATION

COMPANY, LLC

 

 

 

 

 

 

By:

/s/ James L. Brown

 

By:

/s/ Robert Haddock

Printed:

James L. Brown

Printed:

Robert Haddock

Title:

Pres./GM

Title:

Pres./CFO

 

REDEVELOPMENT COMMISSION OF

 

THE CITY OF EVANSVILLE, INDIANA

 

 

 

[ILLEGIBLE]

 

 

 

[ILLEGIBLE]

 

 

 

[ILLEGIBLE]

 

 

 

[ILLEGIBLE]

 

 

 

[ILLEGIBLE]

 

 

--------------------------------------------------------------------------------

 